NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 15 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-50047

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00918-JLS-2

  v.
                                                 MEMORANDUM*
SALVADOR PACHECO-GARCIA,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-50048

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00918-JLS-1

  v.

MAURO BARRERA-MORENO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Argued and Submitted December 5, 2011
                              Pasadena, California

Before: PREGERSON and MURGUIA, Circuit Judges, and CONLON, District
Judge.**

      Defendants-Appellants Salvador Pacheco-Garcia and Mauro Barrera-

Moreno (“Defendants”) appeal the district court’s denial of their motions to

suppress evidence in connection with their convictions for possession of

methamphetamine with the intent to distribute in violation of 21 U.S.C. §

841(a)(1). We have jurisdiction over this matter pursuant to 28 U.S.C. § 1291.

      The facts are known to the parties and we do not recite them here.

              I. Factual Findings and Credibility Determination

      This Court reviews findings of fact regarding motions to suppress for clear

error. See FED. R. CIV. P. 52(a)(6); United States v. Prieto-Villa, 910 F.2d 601,

604 (9th Cir. 1990). Review under the clearly erroneous standard is significantly

deferential, requiring a “definite and firm conviction that a mistake has been

committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001) (internal quotation

marks omitted). Credibility determinations are given particular deference. See




        **
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.

                                          2
FED. R. CIV. P. 52(a)(6); Rozay’s Transfer v. Local Freight Drivers, 850 F.2d 1321,

1327 (9th Cir. 1988).

      We accept the district court’s factual findings and credibility determination

of the Agents as not clearly erroneous. But that is not the end of the matter. We

must also determine, on de novo review, whether the Agents had reasonable

suspicion to warrant a Terry stop of the Defendants. We find that the Agents had

the required reasonable suspicion.

                             II. Reasonable Suspicion

       Whether reasonable suspicion existed under given facts is a legal conclusion

subject to de novo review. See United States v. Arvizu, 534 U.S. 266, 275 (2002).

Each of the reasonable suspicion factors considered by the district court were

proper, and those factors, considered together, rise to the level of individualized

reasonable suspicion under the totality of the circumstances. See United States v.

Brignoni-Ponce, 422 U.S. 873, 884 (1975) (holding “officers on roving patrol may

stop vehicles only if they are aware of specific articulable facts”). As Arvizu

teaches, the possibility that the Defendants’ admitted abrupt lane changes might

have an innocent explanation does not preclude consideration of this suspicious

conduct in light of all the other factors known to the Agents and considered by the

district court. 534 U.S. at 277-78.


                                          3
      Accordingly, we AFFIRM the district court’s denial of Barrera-Moreno’s

and Pacheco-Garcia’s motions to suppress.




                                       4